PER CURIAM.
This case came on to be heard and has been duly considered upon the transcript of record filed July 1, 1948, and the supplemental transcripts filed August 24, 1948, and January 4, 1949, respectively, and upon the brief of appellant filed February 7, 1949, and the reply brief of the Government; and, waiving non-compliance by appellant with Rule 24(4) of this court, no merit being found in the contentions of appellant Robert Ingersoll, his appeal is, upon motion of the United States Attorney ordered to be dismissed.